


110 HCON 242 IH: Recognizing the two year anniversary of the

U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 242
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2007
			Mr. Al Green of Texas
			 (for himself, Ms. Jackson-Lee of
			 Texas, Mr. Payne,
			 Mr. Burton of Indiana,
			 Mr. Pascrell,
			 Mr. McGovern, and
			 Ms. Eddie Bernice Johnson of Texas)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the two year anniversary of the
		  earthquake that occurred in northern Pakistan in 2005 and urging the United
		  States to continue to support rebuilding efforts in Pakistan in response to the
		  conditions caused by that earthquake.
	
	
		Whereas on October 8, 2005, a magnitude 7.6 earthquake
			 struck northern Pakistan;
		Whereas more than 73,000 people were killed as a result of
			 the earthquake;
		Whereas immediately following the earthquake, nearly
			 3,000,000 people were left homeless and forced to live in tents or in the open
			 air amid freezing temperatures;
		Whereas the earthquake damaged sanitation systems in the
			 region, destroyed hospitals, and left many people with no access to clean
			 drinking water, making them more vulnerable to disease;
		Whereas the response of the United States to the
			 earthquake was immediate and massive: within 72 hours after the earthquake, the
			 Disaster Assistance Response Team (DART) of the United States Agency for
			 International Development had established a headquarters in Islamabad and
			 forward operating bases in Muzaffarabad and Mansehra in the North-West Frontier
			 Province of Pakistan to help coordinate disaster relief operations;
		Whereas since the earthquake, the United States Government
			 has provided emergency shelter, relief supplies, and medical assistance in
			 close coordination with the Government of Pakistan, local authorities, and
			 international organizations;
		Whereas 2 years after the earthquake, more than 6,000
			 people are still without permanent shelter; and
		Whereas within 48 hours after the earthquake, the first
			 United States Army helicopters arrived from Afghanistan to assist in disaster
			 relief operations: Now, therefore, be it
		
	
		That Congress urges the United States
			 Government to continue to support rebuilding efforts in Pakistan in response to
			 the conditions caused by the earthquake that occurred in northern Pakistan on
			 October 8, 2005.
		
